Citation Nr: 0210936	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected low 
back strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to October 
1947 and December 1950 to March 1951.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


REMAND

A preliminary review of the record reveals that by a rating 
decision dated in May 1999, the RO granted service connection 
for low back strain and assigned a 40 percent rating, 
effective from June 5, 1998.  In that same rating action, the 
RO also denied service connection for history of compression 
fracture of the lumbar vertebra with secondary osteoarthritis 
changes and "significant restricted range of motion" as 
well as degenerative disc disease of the cervical spine.  The 
RO attributed the denied conditions to a 1986 accident.   

The notice provided to the veteran of this determination 
consisted of a July 1999 cover letter and a copy of the 
rating determination.  The July 1999 cover letter in the 
section titled "What We Decided" notified the veteran that 
"we found your back strain 40% disabling."  It also 
notified him of denial of service connection for a 
respiratory disability.  It then added "Because this is a 
grant of benefit sought on appeal, we will consider your 
appeal withdrawn."  In a section titled "Your Monthly 
Compensation," the RO informed the veteran that he would 
begin receiving compensation at the 40% rate as of July 1, 
1998.  

The Board must respectfully point out that the May 1999 
rating determination not only granted service connection for 
"low back strain," it also denied service connection for 
other back pathology.  That additional back pathology may 
have significant bearing upon the rating assigned for the 
service-connected low back disability.  Indeed, in the 
October 2001 Supplemental Statement of the Case, the RO 
commented "[i]n the absence of medical documentation of the 
symptomatology involving the service connected disability 
separated from nonservice connected back condition, we have 
no choice but to continue the current 40 percent 
evaluation."  The Board finds, however, that the July 1999 
communication from the RO did not clearly inform the veteran 
that service conneciton was being denied for additional back 
pathology.  Moreover, even if the attachment of the May 1999 
rating determination could be deemed notice of the RO's 
denial of service connection for additional back pathology, 
the Board can not find that the notice provided the veteran 
in July 1999 reasonably advised him that he could appeal that 
determination.  Because of this due process deficiency, the 
veteran has never been accorded an opportunity to dispute a 
potentially important adjudicative determination that could 
materially affect the resolution of the increased rating 
claim now on appeal before the Board.  Therefore, the Board 
finds this failure is inextricably intertwined with the 
outcome of the matter before the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board 
must defer action on the increased rating issue before it in 
order to permit the RO to provide the claimant with proper 
notice of its denial of service connection for back pathology 
in May 1999 and to advise the veteran of his appellate rights 
with regard to that determination.  

In addition to the above, in November 1999, the veteran filed 
a claim to "reopen" his previously granted claim that 
resulted in the grant of service connection and an award of 
compensation benefits for low back strain.  He contended that 
he was entitled to a higher rating of 100 percent and an 
earlier effective date.  He submitted progress notes dated in 
November 1999 from Dr. J.B to support his claim.  The RO 
construed the claim and evidence as a new claim.  That 
determination may well have been correct when entered, 
however, in light of Myers v. Principi, No. 00-1267 (U.S. 
Vet. App. Aug. 13, 2002), the Board finds that the veteran's 
November 1999 claim should be construed as a Notice of 
Disagreement with the May 1999 rating decision as it was 
filed within one year notice thereof and can be construed as 
containing the requisite elements of a notice of 
disagreement.  38 U.S.C.A.              § 7105(b); 38 C.F.R. 
20.302.  It follows that the current rating constitutes the 
initially assigned rating under Fenderson v. West, 12 Vet. 
App. 119 (1999).  Also, since the November 1999 communication 
was a notice of disagreement with the effective date, the 
veteran is entitled to a statement of the case on that issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Because the 
veteran had already initiated an appeal, his lack of response 
to the RO's October 2000 letter is not enough to withdraw his 
notice of disagreement with regard to the effective date 
issue. 

The Board observes that the November 1999 progress notes from 
Dr. J.B. indicate that the veteran has been diagnosed with 
osteoporosis.  The condition is noted to affect the veteran's 
entire body, but especially his spine.   The veteran should 
further clarify whether he is claiming that service 
connection is warranted for osteoporosis.  

In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary. Accordingly, this case 
is REMANDED to the RO for the following action:

1. The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  He should 
advise the RO specifically whether he is 
seeking service connection for 
osteoporosis.  

2.  The RO should provide notice to the 
veteran of its May 1999 denial of service 
connection for history of compression 
fracture of the lumbar vertebra with 
secondary osteoarthritis changes and 
significant restricted range of motion as 
well as degenerative disc disease of the 
cervical spine.  The RO should also 
provide notice to the veteran of his 
appellate rights.  

3.  The RO should provide the veteran 
with a statement of the case with regard 
to the issue of entitlement to an earlier 
effective date for the grant of service 
connection and compensation benefits for 
low back strain. 

4.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should take any 
further adjudicative action warranted. 

5.  If any benefit sought on appeal is 
not granted, the RO should issue a 
Statement of the Case or Supplemental 
Statement of the Case, as appropriate, 
with regard to that benefit, including 
all applicable law and regulations, and 
the veteran and his representative should 
be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 

